Notice: This opinion is subject to correction before publication in the P ACIFIC R EPORTER .
     Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
     303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
     corrections@akcourts.us.



              THE SUPREME COURT OF THE STATE OF ALASKA

JAMES BARBER,                   )                      Supreme Court Nos. S-15141/15152
                                )                      (Consolidated)
           Appellant,           )
                                )                      Superior Court No. 3AN-12-07764 CI
     v.                         )
                                )                      OPINION
JOSEPH SCHMIDT, BRYAN           )
BRANDENBURG, SAM                )                      No. 7026 – July 31, 2015
EDWARDS, CARMEN                 )
GUTIERREZ, JACK L. EARL, JR., )
MICHAEL ALEXANDER,              )
ANTHONY GARCIA, SAM             )
WILLIAMS, and TOMMY             )
PATTERSON,                      )
                                )
           Appellees.           )
_______________________________ )

                                )

JACK L. EARL, JR.,              )

                                )

           Appellant,           )

                                )

     v.                         )
                                )
JOSEPH SCHMIDT, BRYAN           )
BRANDENBURG, SAM                )
EDWARDS, CARMEN                 )
GUTIERREZ, MICHAEL              )
ALEXANDER, ANTHONY              )
GARCIA, SAM WILLIAMS,           )
TOMMY PATTERSON, and            )
JAMES BARBER,1                  )

                                )

           Appellees.           )

_______________________________ )


             Appeal from the Superior Court of the State of Alaska, Third
             Judicial District, Anchorage, John Suddock, Judge.

             Appearances: James Barber, pro se, Wasilla, Appellant. Jack
             L. Earl, Jr., pro se, Juneau, Appellant. John K. Bodick,
             Assistant Attorney General, Anchorage, and Michael C.
             Geraghty, Attorney General, Juneau, for Appellees Joseph
             Schmidt, Bryan Brandenburg, Sam Edwards, and Carmen
             Gutierrez.

             Before: Fabe, Chief Justice, Winfree, Stowers, Maassen, and
             Bolger, Justices.

             STOWERS, Justice.

I.    INTRODUCTION
             Six Alaska prisoners jointly filed a pro se putative class-action complaint
against various Department of Corrections officials. Their complaint detailed 18 causes
of action, many of which address changes in Department policy regarding inmate
purchase and possession of gaming systems and restrictions on mature-rated video
games.




      1
               We note that in the Barber appeal, appellees Earl, Alexander, Garcia,
Williams, and Patterson were listed as plaintiffs in the underlying superior court case.
In the Earl appeal, Alexander, Garcia, Williams, Patterson, and Barber were likewise
listed as plaintiffs. They are listed as appellees here pursuant to Alaska Appellate Rule
204(g) but have not participated. We have omitted John Doe and Jane Doe parties
named as defendants in the superior court because they were not named and did not have
any role in the proceedings.

                                           -2-                                     7026

             One of the prisoners moved for class certification and for appointment of
counsel. The superior court denied the class action motion on the grounds that pro se
plaintiffs cannot represent a class, and denied the appointment of counsel motion as well.
The Department moved for dismissal of the prisoners’ complaint for failing to state a
claim upon which relief could be granted. The superior court granted this motion on the
ground that all of the claims were class action claims that could not be pursued.
             Two of the plaintiffs, Jack L. Earl, Jr. and James Barber, each filed an
appeal. They argue that the superior court erred in denying the motion for class
certification, denying the motion for appointment of counsel, and dismissing the
complaint for failure to state a claim upon which relief can be granted. We consolidated
the appeals. We affirm the superior court’s denials of class certification and appointment
of counsel, but we reverse the dismissal of the action and remand for further proceedings.
II.   FACTS AND PROCEEDINGS
             In May 2012 Alaska prisoners Jack L. Earl, Jr., Michael Alexander,
Anthony Garcia, Sam Williams, Tommy Patterson, and James Barber, all signing on the
same complaint, collectively filed a putative class-action complaint against Department
of Corrections Commissioner Joseph Schmidt and other Department officials.2 The
complaint detailed 18 causes of action, alleging violations of their rights under both the
Alaska and United States Constitutions. Many of the alleged violations pertain to
changes in Department policy regarding inmate purchase and possession of gaming
systems (e.g., Xbox and PlayStation), as well as restrictions on mature-rated video
games. The prisoners represented themselves.
             Earl moved for class certification under Alaska Rule of Civil Procedure
23(a). He also moved for court-appointed counsel and a temporary restraining order.


      2
             Cf. Alaska R. Civ. P. 20(a) (allowing multiple plaintiffs to bring joint or
several claims based on same transaction).

                                           -3-                                      7026
The Department filed an opposition to the motion for class certification on the grounds
that pro se plaintiffs cannot represent a class in a class-action lawsuit and because all of
the claims were class-action claims; in the same one-page filing it cross-moved for
dismissal of the complaint on the grounds that, absent a certifiable class, it failed to state
a claim upon which relief could be granted. Barber and Earl each responded to the
Department’s opposition to class certification, arguing that it was premature pending
resolution of the appointment of counsel motion.
              The superior court denied Earl’s motion for class certification on the
grounds that a pro se plaintiff cannot represent a class in a class-action lawsuit. The
court also ruled that there was “no provision in [Alaska] statutes or the Alaska
Administrative Code for appointment of counsel to inmates for prison rights litigation.”
Finally, the court concluded that since the class could not be certified and since there
were no claims that were not class-action claims, the plaintiffs had failed to state a claim
upon which relief could be granted. It therefore dismissed the complaint. Earl and
Barber each filed appeals, which we consolidated.
III.   STANDARD OF REVIEW
              We review the denial of class certification for abuse of discretion,3 the




       3
            Bartek v. State, Dep’t of Natural Res., Div. of Forestry, 31 P.3d 100, 101
(Alaska 2001) (citing State, Dep’t of Revenue v. Andrade, 23 P.3d 58, 65 (Alaska 2001)),
superseded by statute as stated in Brewer v. State, 341 P.3d 1107, 1119 n.79 (Alaska
2014).

                                             -4-                                        7026

denial of a motion to appoint counsel for abuse of discretion,4 and the dismissal of a
complaint for failure to state a claim upon which relief can be granted de novo.5
IV.	   DISCUSSION
       A.	    The Superior Court Did Not Abuse Its Discretion By Denying The
              Prisoners’ Motion For Class Certification.
              Alaska Rule of Civil Procedure 23(a) states:
              One or more members of a class may sue or be sued as
              representative parties on behalf of all only if (1) the class is
              so numerous that joinder of all members is impracticable,
              (2) there are questions of law or fact common to the class,
              (3) the claims or defenses of the representative parties are
              typical of the claims or defenses of the class, and (4) the
              representative parties will fairly and adequately protect the
              interests of the class.
              The issue in this case involves the fourth prong of Rule 23(a), specifically
whether a pro se plaintiff can “fairly and adequately protect the interests of the class.”6
In Hertz v. Cleary, we held that “a pro se plaintiff . . . may not properly represent a
class.”7 In explaining why, we pointed favorably to a federal case, Shaffery v. Winters,8



       4
              Midgett v. Cook Inlet Pre-Trial Facility, 53 P.3d 1105, 1109 (Alaska 2002)
(citing Balough v. Fairbanks N. Star Bor., 995 P.2d 245, 254 (Alaska 2000)) (“The
decision to appoint counsel for a civil litigant is a procedural decision, which we review
for abuse of discretion.”).
       5	
              Caudle v. Mendel, 994 P.2d 372, 374 (Alaska 1999).
       6
              The Department, in its opposition to class certification, did not challenge
the other three prongs.
       7
            835 P.2d 438, 442 n.3 (Alaska 1992). We also applied this rule in an
unpublished case. Latham v. Alaska Pub. Defender Agency, Mem. Op. & J. No. 1254,
2006 WL 1667661, at *4 (Alaska June 14, 2006).
       8
              72 F.R.D. 191, 193 (S.D.N.Y. 1976).

                                            -5-	                                     7026

and noted identical language in federal and Alaska class-action rules.9 Shaffery involved
an attempt by a pro se litigant to represent a class of prisoners in a class action against
New York’s Department of Correctional Services.10 The Shaffery court explained that
“[o]ne of the more important considerations in this regard goes to the qualifications and
expertise of plaintiff’s counsel.”11 The court commended the litigation efforts of
Shaffery, but nevertheless concluded that “it would be improper to permit . . . a pro se
litigant who is not an attorney and who labors under the restrictions of incarceration, to
litigate as a class action a question as significant as that raised by the complaint.”12
              Earl concedes that, given our decision in Hertz, the fourth prong of
Civil Rule 23(a) cannot be satisfied without the appointment of counsel. He previously
acknowledged this in his motion for class certification, noting that “none of the lead
plaintiffs would be allowed or indeed fully capable (although meaning well) to
adequately protect the interests of the entire class membership . . . especially in light of
Hertz v. Cleary.” Barber also does not challenge the superior court’s interpretation or
application of Hertz. So, while this issue is raised on appeal, all parties agree that a
pro se litigant cannot represent a class given current precedent. Whether counsel should
therefore have been appointed is a separate issue altogether, but a class simply cannot be
certified with pro se plaintiffs at the helm. The superior court did not abuse its discretion
in denying the motion for class certification.


       9
            Hertz, 835 P.2d at 442 n.3; compare Fed R. Civ. P. 23(a)(4), with
Alaska R. Civ. P. 23(a)(4).
       10
              Shaffery, 72 F.R.D. at 192.
       11
              Id. at 193.
       12
             Id. Shaffery attempted to challenge the Department of Co rrections’ refusal
to implement a policy that would allow for prisoners in different states to share legal
resources. Id. at 192.

                                            -6-                                        7026

       B.	    The Superior Court Did Not Abuse Its Discretion By Denying The
              Prisoners’ Motion To Appoint Counsel.
              We have held that “an indigent person does not have a right to appointed
counsel in most civil cases.”13 However, we have allowed the appointment of counsel
in “certain civil cases or quasi-civil proceedings by relying on the principles that justify
appointment of counsel in criminal proceedings.”14 We have required the appointment
of counsel in cases that involve “termination of parental rights, child custody, paternity
suits, and civil contempt proceedings for nonpayment of child support.”15
              In Midgett v. Cook Inlet Pre-Trial Facility, we noted that the pro se
plaintiffs did not fall into one of “the already recognized exceptions for appointment of
counsel in a civil proceeding.”16 However, rather than ending our analysis there, we
considered whether the plaintiffs’ due process rights might have been violated under the
Mathews v. Eldridge17	 balancing test.18 This test provides:
              that identification of the specific dictates of due process
              generally requires consideration of three distinct factors:
              [f]irst, the private interest that will be affected by the official
              action; second, the risk of an erroneous deprivation of such
              interest through the procedures used, and the probable value,
              if any, of additional or substitute procedural safeguards; and
              [third], the Government’s interest, including the function

       13
              Midgett v. Cook Inlet Pre-Trial Facility, 53 P.3d 1105, 1111 (Alaska 2002).
       14
              Id. (citing Reynolds v. Kimmons, 569 P.2d 799, 801 (Alaska 1977)).
       15
              Id. (footnotes omitted).
       16
              Id.
       17
              424 U.S. 319 (1976).
       18
             Midgett, 53 P.3d at 1111 (citing In re K.L.J., 813 P.2d 276, 279 (Alaska
1991) (incorporating the Mathews test into Alaska law)); see also Mathews, 424 U.S. at
321, 335.

                                             -7-	                                     7026

              involved and the fiscal and administrative burdens that the
              additional or substitute procedural requirement would
              entail.[19]
In Midgett, we held that a claimant’s economic interests were “not particularly
compelling” under Mathews and were certainly less compelling than the aforementioned
contexts in which appointment of counsel is required.20 We further held that, while
Midgett would have certainly been better off with a lawyer than without, this fact in and
of itself was insufficient to show that the superior court had violated his due process
rights in failing to appoint one.21
              Earl’s motion for appointment of counsel makes clear that none of the
categories for which we have required appointment of counsel apply. We next consider
the due process analysis. Barber and Earl complain of the Department’s policies
regarding gaming systems and restrictions on mature-rated video games. They argue that
these policies pertain to their economic interests (e.g., the possession of property). Thus
Midgett is dispositive: These economic interests are insufficient to require the
appointment of counsel as a matter of due process.
              The appointment of counsel in this context is not required by our
jurisprudence, and thus the superior court did not abuse its discretion in denying Earl’s
motion.
       C.     It Was Error To Dismiss The Prisoners’ Complaint For Failure To
              State A Claim Upon Which Relief Can Be Granted.
              Alaska Rule of Civil Procedure 12(b)(6) provides for a motion to dismiss




       19
              Mathews, 424 U.S. at 335.
       20
              Midgett, 53 P.3d at 1111-12.
       21
              Id. at 1112.

                                           -8-                                       7026

if the complaint “fail[s] . . . to state a claim upon which relief can be granted.” In order
for the non-moving party to survive this motion “it is enough that the complaint set forth
allegations of fact consistent with and appropriate to some enforceable cause of
action. . . . The court must presume all factual allegations of the complaint to be true and
[make] all reasonable inferences . . . in favor of the non-moving party.”22
              We have previously considered Civil Rule 12(b)(6) motions to dismiss with
specific regard to pro se prisoners.23 In Larson v. State, Department of Corrections, we
emphasized the standard quoted above, reiterating that “a complaint must be liberally
construed” and a “motion to dismiss under Rule 12(b)(6) is viewed with disfavor and
should rarely be granted.”24 We further held that a complaint should not be dismissed
“ ‘unless it appears beyond doubt that the plaintiff can prove no set of facts in support
of his claim’ that would entitle him to some form of relief.”25
              The superior court ruled that there were no claims in the case that were not
class-action claims. But there were six plaintiffs individually named on the complaint
filed in superior court. The named plaintiffs, including Barber and Earl, sought to assert
claims “on behalf of themselves” and other Alaska prisoners allegedly affected by the
Department’s policy changes and to challenge the substance of those changes. All of the
plaintiffs signed the complaint. We construe the statement that the named plaintiffs were
asserting claims “on behalf of themselves” as meaning they each were asserting claims


       22
            Caudle v. Mendel, 994 P.2d 372, 374 (Alaska 1999) (alteration and second
omission in original) (quoting Kollodge v. State, 757 P.2d 1024, 1025-26 n.4
(Alaska 1988)).
       23
              Larson v. State, Dep’t of Corr., 284 P.3d 1, 3-5 (Alaska 2012).
       24
              Id. at 6 (internal quotation marks omitted).
       25
            Id. (quoting Guerrero v. Alaska Hous. Fin. Corp., 6 P.3d 250, 254
(Alaska 2000)).

                                            -9-                                       7026

in their individual capacity. They also sought to assert claims on behalf of “all other
persons who are now or will be similarly situated”: this phrase is the basis for the
prisoners’ effort to bring a class action.
              Taking the allegations in the complaint as true — as we must when
evaluating a motion to dismiss for failure to state a claim 26 — the Department’s policy
changes apply to all of the named plaintiffs similarly. The named plaintiffs in their
individual capacities may be entitled to individual relief. We therefore conclude that it
was error for the superior court to dismiss the case on the grounds that no individual
claims were stated in the complaint.27
V.     CONCLUSION
              We AFFIRM the superior court’s denial of Earl’s motion for class
certification. We also AFFIRM the court’s denial of Earl’s motion for appointment of
counsel. We REVERSE the court’s dismissal of the prisoners’ complaint for failure to
state a claim upon which relief can be granted and REMAND for further proceedings
consistent with this opinion.




       26
              Id. (“The complaint must be liberally construed and we treat all factual
allegations as true.”).
       27
               Barber also complains about the constitutionality of
Department Policy 810.03, which limits the amount of mail he can send each week at
state expense. Because we are remanding these consolidated cases for further
proceedings, Barber can raise this issue in the superior court. We note that we have
already ordered the Department to pay the cost of mailing Barber’s legal mail with
respect to this case so long as he remains indigent. See Barber v. Schmidt, No. S-15141
(Alaska Supreme Court Order, Aug. 22, 2013).

                                             -10-                                  7026